                            U N ITED STA TES D ISTRICT COU RT
                            SOU TH ED D ISTRICT OF FLO RIDA

                     CA SE N O .l8-cv -8o3os-Dim itrouleas/M aûhew m an


KEN N ETH W O LIN ER,M .D .,

       Plaintiff,                                                 FILED by            D.C.

                                                                     DEC 2? 2213
M A RTHA SOFRON SK Y ,K RISTEN
SUM M ERS,LOU ISE W ILH ITE ST.                                      SsJ.t
                                                                         % F
                                                                           7)!k%7k?7.
                                                                         n.oFF'
                                                                                       E
                                                                              LS.-w.F!B.
LA UREN T,and LU CY GEE,

       Defendants.


 O R DER G M N TING IN PA RT A N D DEN Y IN G IN PA R T DEFEN DA N TS SU M M ER S.
 ST .LA U REN T.A N D G EE'S M O TIO N FO R PR O TEC TIV E O RD ER TO PLAIN TIFF'S
     NON-PARTY SUBPOENA TO THE DEPARTM ENT OF HEALTH FILED ON
                               NOVEM BER 13.2018 IDE 1161
       THIS CAUSE isbefore the Courtupon Defendants,Kristen Summ ers,Louise W ilhite

St.Laurent,and Lucy Gee's M otion for Protective Order to Plaintiff's N on-party Subpoena to

theDepartmentofHea1th Filed November13,2018 (DE 1161.Thismatterwasreferred to the
undersigned by U nited States D istrictJudge W illiam P.D im itrouleas upon an Orderreferring all

discovery to the undersigned forfinaldisposition.See DE l7.Pro Se Plaintiff,Kenneth W oliner

tiled a Response gDE 1171.Defendants filed no Reply.Plaintiff filed his second Notice of
SubpoenatoNon-party,theFloridaDepartmentofHealth (DE 1101withtheCourtonNovember
13,2018.

           Plaintiff'sN otice ofSubpoena.D efendant'sM otion.and R esponse

       TheCourthascarefully reviewedPlaintiffsNotice ofSubpoena gDE 1101,Defendants'
Motion(DE 116q,PlaintiffsResponse(DE 1171,andtheattachments.PlaintifffiledtheNoticeof
Subpoena on N ovem ber 13,2018.The N otice ofSubpoena is44 pages long, the ducestecum is 11

pageslong,anditcontains91requeststotheDOH (excludingsubparts).SeeDE 110.
       A . M otion

       IntheirM otion gDE 1161,Defendantsobjed totherequestsonthesamebasisasPlaintiffs
previousNotice ofProduction to Non-party.See DE 87.According to Defendants,Plaintiffhas

agreed to withdraw hisrequestsfordocum entslisted atnum bers 19,21,22,26,27,and 28. gDE

116,pg.3).However,Defendantsobjecttorequestsnumbered4-l8,21,25,31-41,45,47-51,83,
and 91 on the basis that they are overbroad,irrelevant,and notproportionalto the needs ofthis

case.1d.Defendantsstatethatm any oftherequestsinvolvespecifcem ailcorrespondencethatdo

notinvolve partiesto this case and do not concern topicsrelevantto this m atter.1d.D efendants

state thatthese em ails were Eipossibly partofprior public requests m ade by Plaintiff and w hich

had been redacted by DOH.''1d.ExhibitB ofPlaintiff'sNoticeappearsto be the redacted copies

oftheemailsheseeks.gDE 110,pgs.21-44).DefendantscharacterizePlaintiffsrequestforthese
emailsasa ûtfishing expedition,''because Plaintiffclaimsthatthe em ailscould possibly contain

infonnationdiscussingtheactionsofDefendants.gDE 116,pg.41.Although someoftheemails
contain Plaintiff'sname in the subjectline,Defendantsattribute thisto the factthatPlaintiff
frequently filed com plaints w ith the D OH and m ade severalpublic recordsrequests to the D OH .

       DefendantsrejectPlaintiffsassertion thattheemailcorrespondenceisrelevanttoûtshow
conspiracy to deny Plaintiff his civilrights and of free speech and due process,''because the

conspiracy claim s only involve the nnm ed Defendants and no otherm em bers of the D epartm ent

ofHealth.gDE 116,pg.41.DefendantssuggestthatPlaintiffmightbe seeking these documents
to pursuetheallegationshemadein hisproposedAmended ComplaintatDE 44.(DE 116,pg.
4).The CourtnotesthatJudgeDimitrouleasdenied PlaintiffsM otion forLeaveto Amend the
ComplaintonNovember27,2018.gDE 1181.
       Defendantsalso objecttoPlaintiffsrequestsatnumbers84-87,89,and 91.gDE 116,pg.
51.Defendantsarguethattheserequestsareduplicativeofthepreviousdiscovery requests,and
thatrequests 84-87 are extrem ely confusing to follow .1d.D efendants also argue thatrequest91

is overbroad because itpertainsto the activity ofallDO H em ployees.Further,D efendants assert

thatasthe requestspertain to Defendants Sum m erand St.Laurent,those docum entshave already

been provided in response to Plaintiff sinterrogatories.

       B. R esponse

       PlaintifffiledhisResponseonNovember27,2018.gDE 1171.Plaintiffstatesthathehas
w ithdraw n 10 requests,and not 6 as stated by D efendants. Specifically, Plaintiff withdrew

requestsnumbered l9,21,22,23,26,27,28,44,52,and 53.(DE 117,pg.21.Plaintiffrejects
Defendantsassertion thatDefendantSt.Laurenthad already produced documentsin response to

requests84 and 85askfsimply nottrue.''(DE 117,pg.4J.Plaintiffstatedthatthedocumentsthat
he received from D efendants contain tladditional pages of obviously irrelevant m aterial.''1d.

Plaintiff characterized his requests as a ûstargeted hunting trip'' which requests specific

inform ation for specific inform ation,and that the requests are relevant and proportionalto the

needs of the case.1d.H e argues that the requests relate to D efendant Gee's role in the alleged

conspiracy againstPlaintiffand herçlsufficientcontrolover her em ployees to directthem to take

action againstPlaintiff.''Id
   II.      A nalvsis

         TheCourthasreviewedPlaintiff'sNoticeofSubpoenagDE 1101,Defendants'MotiongDE
1161,PlaintiffsResponse (DE 1171,and the attachments and finds thatDefendants'M otion
should be granted in partand denied in part.First,to clarify,Defendantshavenotobjected to
requests num bered 1,2, 3,20, 24, 29, 30,42,43,46, 54 - 82, 88, and 90. Accordingly,the

Non-party FloridaDepartm entofHea1th isrequiredto respond tothoserequests.

         FederalRuleofCivilProcedure26(b)setsa clearstandard forthe scope ofdiscovery.
Specifically,Rule 26(b)defines the scope ofdiscovery asûsany non-privileged matterthatis
relevant to any party's claim or defense and proportionalto the needs of the case.''If a party

assertsthatdocuments soughtby the opposing party are outside the scope of discovery,Rule

26(c)(1)providesthatapartyoranypersonmaymoveforaprotectiveorder,andthetkcourtmay,
for good cause, issue an order to protect a pal'ty or person from alm oyance, em barrassm ent,

oppressionorundueburdenorexpense.''Fed.R.Civ.P.26(c)(1).TheCourtwillnow addressthe
rem aining requests.

         A . R equestN um bers 4 - 7,9 - 18,25,31 - 41,45,49 - 51,and 83

         In lightofPlaintiffspending complaintgDE 1-2,pgs.13-46)and Defendants'Answers
rDE 4,DE 51,the Courtfindsthatseveralofthe documents soughtby Plaintiffare arguably
relevantpursuantto the scope of discovery under Rule 26(b)(1).Specifically,in Plaintiffs
requests num bered 5 - 7,9 - 18,25,31 - 41,45,and 49 - 51,Plaintiff seeks em ails betw een

em ployees of the Departm ent ofH ea1th.A 11of these em ails contain Dr.W oliner's nam e in the

subjectlineoftheemail.Therefore,theCourtagreeswithPlaintiffsassertion thattheemailsare
arguably relevant to Plaintiff s claim s that Defendants, also em ployees of the D epartm ent of


                                              4
Health, conspired to violate Plaintiff s civil rights, because it appears that em ployees at the

D epartm entof H ealth often discussed Dr.W oliner.The production ofthe em ails by D efendants

is notunduly burdensom e noris itdisproportionate to the needs ofthis case.The Courtw illalso

require the Departm entofH ealth to respond to Plaintiff s Request#4.According to Plaintiff,he

seeksadocumententitled,EéM iamiNew Times- STRS (3)55,which wasproduced on oraround
January 31,2013 and lçshow s Defendant Gee's attem ptatdam age controlin response to articles

inthepressthatquotedPlaintiff.''(DE 110,pg.9q.TheCourtalsofindsthisisarguablyrelevant
to Plaintiff sclaim thatD efendantG ee conspired to violate Plaintiff s civilrights.

       Request83 seeksem ailcorrespondence betw een M ay 1,2013 through February 2,2018,to

andfrom DefendantSofronskytofifteennamedemployeesattheDepartmentofHealth.gDE 110,
pg.171.Defendantsarguethattheproductionofsuchcorrespondenceshouldbelimited to those
w ith nam ed D efendants.They also ask the Courtto curtailthe tim e period from Febnzary 2,2018

tothedatethattheunderlyinglitigationconcluded,October30,2017.(DE 116,pg.41.Plaintiff
alleges that these em ails pertain to the M P3 sound recording that is at issue in Count I of his

Complaint.(DE 117,pg.5;DE 1-2,pg.421.The Courttindsthatthese emailsare arguably
relevantboth to Plaintiff s allegationsatCount1,Countll,and CountI1lofPlaintiffsCom plaint,

and proportionalto the needs ofthiscase.Therefore,D efendants'M otion for Protective O rder as

to Requests num bered 4 - 7, 9 - 18,25, 31 - 41,45,49 - 51, and 83 is DEN IED ,and the

D epartm entofH ea1th isrequired to com ply with the requests.

       How ever, three of the em ails requested by Plaintiff do not contain any reference to

Plaintiff in the subject line,and the emails are between non-party Department of Health
em ployees,rather than the nnm ed D efendants.Because there is no indication thatthe requested
em ailspertain to Plaintiff,theCourtdoesilotfind RequestNumbers8, 47,or48 to be relevantor

proportionalto the needs of this case.The Courtwillnotrequire the Departm entofHea1th to

produce the em ailsrequested in num bers 8,47,and 48.D efendants'M otion forProtective Order

asto Requests 8,47,and 48 isG R AN TED.

       B. R equests 84 - 87,89,and 91

       D efendants also seek a protective order for Requests num bered 84 - 87,89,and 91. The

CourtagreeswithDefendants'assertionthatRequests84-87areconfusingtofollow.(DE 116,pg.
51.Therequestsappearto seekdocumentsthatwerepreviouslyrequested underapublicrecords
search and seekilallem ails''containingseveralwordsorsearch terms,butredacted from CtW oliner

Packets.''SeeDE 110,pgs.17-181.Therequests seek information thatdoesnotappearto be
relevanttothedaimsassertedinPlaintiffsComplaintgDE 1-21,especially inlightofthefad that
theDepartmentofHealth isnota party to thisaction.Additionally,theserequestsappearto seek

infonnation that is relevantto the Plaintiff's underlying state law suit concem ing public records

requestsratherthan to the claim sin the instantlaw suit.Because the infonnation is notrelevantor

proportional to the needs of this case,the Courtw ill not require the D epartm ent of Health to

produce the inform ation sought by Plaintiff in Requests 84 - 87.D efendants' M otion for

Protective Orderasto Requests 84-87 is G R AN TED .

       Finally,D efendants seek a protective orderforRequestnum bers 89 and 91.B oth requests

relatetothe2013MP3recordingatissueinPlaintiffsComplaint.gDE 1-2J.Request89seeksall
notes m ade of the recording by D efendant Sofronsky and given to D efendants Sum m ers, St.

Laurent,andBrynnaRoss,aformerDOH employee.gDE 110,pg.191.Defendantsclaim thatthis
requestisduplicative becausethey have already produced allnotesregarding the recording in their


                                               6
responseto PlaintiffsRequestsforProduction.(DE 116,pg.51.TheCourtfindsthatthenotes
requested in N um ber89 are relevantand proportionalto this case,and therefore ifthe Departm ent

ofH ea1th isin possession ofany notes thathave notalready been provided to Plaintiff,itshallbe

required to com ply with Plaintiff srequest.Defendants'M otion forProtective Orderasto Request

89 isD ENIED .

       D efendantsnextassertthatRequest91 isoverbroad because itpertainsto the activity ofa1l

em ployeesofthe DOH .1d.Defendants state thatasthe requestspertain to DefendantsSum mers

and St.Laurent, D efendants have already provided this inform ation in response to Plaintiff's

interrogatories.1d.The Courtagrees that Request 91 is overbroad because it seeks docum ents

describingeffortsmadeby DOH employeeswhoarenotpartiesto thisaction.(DE 110,pg.191.
Therefore,the Courtw illrequire the Departm entofH ealth to only produce docum entspertaining

to the M P3 recording at issue that concern Defendants St. Laurent, Sum m ers, and Gee.

D efendants'M otion for Protective O rderasto Request91 is G R AN TED IN PA RT .

   111.   Conclusion

       Asstated above,Defendants'sM otion forProtective OrderisDENIED IN PART AND

G R AN TED IN PA R T,as follow s:

   1. D efendants'M otion for Protective Order as to Requests num bered 4 - 7,9 - 18,25,31-

       41,45,49 - 51, and 83 is D EN IED . The D epartm ent of H ealth is required to com ply

       with the requests.

   2. Defendants'M otion for Protective O rderasto Requests 8,47,and 48 isG R AN TED .

   3. D efendants'M otion for Protective O rderasto Requests 84-87 is G R ANTED .

   4. D efendants'M otion forProtective O rderasto Request89 is D ENIED .
   5. D efendants'M otion for Protective Orderas to Request91 is G R AN TED IN PA RT .The

        D O H shallonly produce docum entsthatpertain to the M P3 recording atissue thatconcern

        D efendantsSt.Laurent,Sum m ers,and G ee.

        D N E and O RD ER ED in Cham bersatW estPalm Beach,Palm Beach County,Florida,

this   F dayofDecember,2018.                                        .



                                                          W ILLIAM M A T H EW M AN
                                                          United StatesM agistrateJudge
